Citation Nr: 0312912	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to November 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), 
which, in pertinent part, granted an increased rating for 
facial scars and denied entitlement to TDIU.  

At his January 2003 video conference hearing the veteran 
indicated that he wished to withdraw his appeal with respect 
to the issue of an increased rating for facial scars.  Thus, 
such matter is not before the Board.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2002).

In August 2002, the veteran indicated his intent to file a 
claim of service connection for a dental disability.  As this 
issue has not been procedurally developed, the Board is 
referring it to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include a 
skull defect (50 percent), residuals of a fracture of the 
second cervical vertebra (30 percent), residuals of a 
fracture to the left distal tibia and fibula (20 percent), 
facial scars (10 percent), a deviated septum (10 percent), 
anosmia (10 percent), a brain disorder associated with trauma 
(10 percent), and residuals of a fracture of the right distal 
fifth metacarpal (zero percent).

2.  The veteran's combined disability rating is 80 percent.

3.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for entitlement to TDIU due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.25 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board notes that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
TDIU benefits.  The discussions in the rating decision and 
statement of the case have informed him of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the September 2002 supplemental 
statement of the case, the veteran was advised of the types 
of evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes 
two relevant fee-basis medical examination reports.  As the 
record shows that the veteran has been afforded medical 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  At his 
January 2003 video teleconference hearing, the veteran 
indicated that he would submit further evidence in connection 
with his claim.  He was afforded 90 days in which to submit 
that evidence.  As of this date, more than 90 days have 
elapsed, but no additional evidence has been received from 
the veteran.  The Board also notes that the veteran filed an 
application for Social Security disability benefits.  He 
stated at his hearing, however, that no decision had been 
reached and that his claim was still pending.

The Board has reviewed the facts of this case in light of 
VCAA and its implementing regulations.  As discussed above, 
VA has made all reasonable efforts to assist the veteran in 
the development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

In December 2000 the veteran filed a claim for TDIU benefits.  

In a June 2001 fee-basis medical examination report, the 
examiner noted that as a result of a left ankle fracture, the 
veteran had a fixed deformity.  He suffered constant pain, 
stiffness, weakness, fatigue, and lack of endurance 
associated with swelling and inflammation of the right little 
finger.  The veteran complained of cervical spine pain and 
difficulty breathing through his nose.  He complained that 
his sinus problems were accompanied by headaches.  
Additionally, he had no sense of smell.  He stated that he 
was employed as a telemarketer.  The examiner indicated that 
the veteran was able to perform the activities of daily 
living but that walking and grocery shopping were difficult.  
He was able, however, to take out the trash and drive.  The 
veteran was well developed, well nourished, and in no 
apparent distress.  The examiner diagnosed scars of the head 
and face, status post fracture of the left tibia and fibula 
with left ankle deformity, status post fracture of the second 
cervical vertebra with pain, limitation of motion, and 
degenerative joint disease, a deviated nasal septum, loss of 
sense of smell, brain disorder due to brain trauma, and 
status post right fifth metacarpal fracture with residual 
degenerative joint disease.  The examiner also pointed to 
limitation of motion of the cervical spine and the right 
little finger and indicated that the veteran's gait was 
slightly antalgic, favoring the left.  The examiner found 
that the veteran was right handed and opined that he could 
grasp, push, pull, and twist with mild difficulty.  

On June 2001 fee-basis psychiatric examination, the veteran 
reported that he completed high school and two years of 
college.  Since separation from service, he stated that he 
was primarily employed as a telemarketer.  He indicated that 
he was never employed by any single employer for longer than 
six and one-half years but did not report any significant 
periods of unemployment.  He also stated that he had never 
filed a workers compensation claim.  He reported that he was 
able to handle the activities of daily living and that he 
shared housework responsibilities with his wife in addition 
to working full-time as a telemarketer.  His interaction with 
the examiner was polite, cooperative, and reliable.  His mood 
and thought process were neutral, and there was no thought 
disorder.  His intelligence was assessed as within normal 
limits based on education, occupation, vocabulary, fund of 
knowledge, and mental acuity at the interview.  The examiner 
found no mental illness.

By December 2001 rating decision, the RO denied entitlement 
to TDIU benefits.  Pursuant to that rating decision, the 
veteran's combined disability rating was 80 percent, an 
increase from his previous combined rating of 70 percent that 
had been in effect since the previous rating decision dated 
in February 1968.

September 2002 VA medical records reflected a diagnosis of 
degenerative joint disease of the lumbar spine and indicated 
that the veteran should be excused from work until January 
2003 due to that condition.

At his January 2003 video teleconference hearing, the veteran 
asked for additional time to submit evidence.  The 
undersigned granted the veteran 90 days in which to submit a 
statement from his private physician stating that he was 
totally disabled.  As of this date, the veteran submitted no 
such evidence.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Law and Regulations Pertinent to TDIU 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2002).

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, on field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18 (2002).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19 (2002).

A claim for TDIU presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  Entitlement to a total compensation 
rating must be based solely on the impact of the veteran's 
service-connected disability on his ability to keep and 
maintain substantially gainful work, without regard to 
advancing age. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2002).  In evaluating whether the veteran's service-
connected disability precludes substantially gainful 
employment, the Board notes that the Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326 (1991).  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

The veteran's individual disability ratings in conjunction 
with his combined disability rating render him qualified for 
TDIU benefits.  38 C.F.R. § 4.16(a).  Total disability 
ratings, however, may only be assigned where the schedular 
rating is less than total but the veteran is nonetheless 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Id.  

In this instance, however, the evidence currently of record 
indicates that the veteran has been consistently employed as 
a telemarketer for many years and is still employed in that 
capacity.  The only indication of record suggesting an 
inability to work is the September 2002 VA medical notation 
reflecting that the veteran should be excused from work until 
January 2003 as a result of a nonservice-connected low back 
disability.  The record does not reflect restrictions on 
employment subsequent to January 2003.  Because the record 
shows that the veteran's service-connected disabilities do 
not prevent substantially gainful employment, entitlement to 
TDIU must be denied.

The Board is aware that the question in a TDIU case is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, and not whether the 
veteran is indeed employed.  See Van Hoose, supra.  In this 
case, the evidence currently of record reflects that the 
veteran is able to drive, shop for groceries, and handle the 
other activities of daily living.  In addition, he is not 
only physically capable of continuing his employment as a 
telemarketer, he also possesses a sufficient degree of mental 
health to remain employed.  In that regard, it is noted that 
on June 2001 psychiatric examination, no diagnosis was 
recorded.  The veteran was found to be of normal 
intelligence, and his thought processes and fund of knowledge 
were also found to be normal.  Thus, the evidence currently 
of record reflects that the veteran's service-connected 
disabilities do not impede his ability to maintain 
substantially gainful employment.  38 C.F.R. § 4.16(a).  The 
Board notes, as well, that the veteran's position is full-
time, and he is not marginally employed.

In summary, the preponderance of the evidence currently of 
record is against a finding that the veteran's service-
connected disabilities preclude employment consistent with 
his education and work history.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to TDIU 
benefits.  See Ortiz, supra.

In closing, the Board wishes to emphasize that its denial of 
this claim is based on the lack of evidence showing that the 
veteran's service-connected disabilities prevent him from 
maintaining substantially gainful employment.  The Board 
wishes to advise the veteran that if he is able to secure 
this evidence in the future, he should resubmit his claim.  


ORDER

The appeal is denied.



____________________________________________
	Kelly B. Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

